Exhibit 10.1

 

LOGO [g90413ex101.jpg]

   Ingersoll-Rand plc    U.S. Mailing Address    170/175 Lakeview Drive    800-E
Beaty Street    Airside Business Park    P.O. Box 940    Swords, Co. Dublin,
Ireland    Davidson, NC 28036    Tel: +353 1 870 7400    Tel: 704-655-5822   
Fax: +353 1 870 7401    Fax: 704-655-5815

Herbert L. Henkel

Chairman of the Board

February 3, 2010

Mr. Michael W. Lamach

107 Eastham Court

Mooresville, NC 28117

Dear Mike:

Congratulations on your promotion to President and Chief Executive Officer
(“CEO”) for Ingersoll-Rand plc (the “Company”) effective on February 3, 2010.
This position will be located in Davidson, North Carolina. The following is an
addendum to the terms of your employment agreement dated December 24, 2003,
which was amended on June 4, 2008 and again on February 4, 2009. The following
summarizes your compensation and benefits in this new role.

 

1. Effective on February 3, 2010, your annual base salary as President and CEO
will increase from $700,000 to $1,000,000 (one million U.S. dollars), paid
monthly.

 

2. Effective for fiscal year 2010, your Annual Incentive Matrix (“AIM”) target
opportunity will increase from 110% to 150% of your base salary. The actual AIM
award paid is dependent on your performance and the performance of
Ingersoll-Rand plc. This award will be determined by the Compensation Committee
of the Board of Directors (“Committee”) based on performance against
pre-established financial, operational and strategic objectives for the Company
as well as your own individual performance.

 

3. Effective for fiscal year 2010, the value of your annual equity target
opportunity has been increased from $900,000 to $2,750,000. The Committee will
use this new target when determining your 2010 grant which will occur on or
about February 16, 2010. Your 2010 equity grant will be comprised entirely of
stock options. Annual equity grants are contingent on your sustained performance
and demonstrated leadership and may vary from the target opportunity.

 

4. Effective for fiscal year 2010, the value of your annual Performance Share
Unit (“PSU”) target opportunity has been increased from $900,000 to $2,750,000.
The Committee will use this new target when determining your grant for the 2010
to 2012 performance period, which will occur on or about February 16, 2010. The
actual number of shares paid out at the end of the performance period is based
on Ingersoll-Rand plc Earnings per Share (“EPS”) growth from continuing
operations relative to S&P Industrial peers.



--------------------------------------------------------------------------------

5. The terms of your Change-in-Control agreement will remain unchanged.

 

6. In the event your employment with Ingersoll Rand were to involuntarily
terminate (other than for cause), you would be eligible to receive a severance
payment equal to two times the sum of your current annual base salary plus a
prorated AIM award for the current year based on days worked and determined on
full year performance results (paid in February of the following year according
to the terms of plan). This severance payment is subject to signing a release in
the form acceptable to the Company.

 

7. With the exception of the Executive Deferred Compensation Plan (“EDCP”), to
which you may no longer contribute, you will continue to participate at your
current level in the following plans: Elected Officer Supplemental Program
(“EOSP”), non-qualified excess plans, executive long-term disability plan,
executive car program, financial counseling program, and the executive health
program.

 

8. Your share ownership guideline will increase from 75,000 to 150,000 shares
pursuant to the policy established for the CEO position. You will have five
years from the date of your appointment as President and CEO to achieve this
level of share ownership.

 

9. For security and safety reasons, you are required to use company-provided
aircraft for both business and personal reasons. Ingersoll-Rand will pay up to
$150,000 annually for personal use of the company-provided aircraft, based on
any incremental cost realized by the Company as determined under Security and
Exchange Commission (“SEC”) rules. Furthermore, you will not be grossed-up for
any personal individual income tax incurred when company provided aircraft is
used for personal business. Lastly, family members can accompany you on
personal/business trips; however, they may not use the company provided aircraft
if you are not accompanying them.

As I am sure you can appreciate, your role provides you with the most intimate
knowledge of our Company, its products and its people. You acknowledge herein
your understanding of the Confidentiality Provisions of the Code of Conduct and
of other Documents, e.g., Agreement Concerning Inventions and Proprietary
Information.

In addition, part of your above described compensation is in specific
consideration for you providing reasonable Non-Solicitation, Non-Compete, and
Non-Disparagement assurances to us should you depart from the Company for any
reason. Such provisions are described herein:

 

10. Non-Solicitation: For a period of two years following the end of your
employment, you agree not to directly or indirectly recruit or attempt to
recruit or hire any employee(s), sales representative(s), agent(s) or
consultant(s) of the Company to terminate their employment, representation or
other association with the Company without the prior written consent of the
Company.

 

11. Non-Compete: For a period of two years following the end of your employment,
you agree to refrain from competing with the Company with respect to any aspect
of its businesses, including without limitation, the design, manufacture, sale
or distribution of similar or competitive products as an employee or
consultant/representative/owner of a competitor of the Company.

 

2



--------------------------------------------------------------------------------

12. Non-Disparagement: From your departure and in perpetuity, you further agree
not to make any statement or criticism that could reasonably be deemed to be
adverse to the interests of the Company or its current or former officers,
directors, or employees. Without limiting the generality of the foregoing, this
includes any disparaging statements concerning, or criticisms of, the Company
and its current or former directors, officers or, employees, made in public
forums or to the Company’s investors, external analysts, customers and service
providers.

You agree that any violation of these commitments will be a material breach by
you of the above terms. You will also be liable for damages (both compensatory
and punitive) incurred by the Company as a result of the Breach of any
Confidentiality or Breach of the above paragraphs 10 - 12.

Mike, congratulations again on your promotion and I wish you much success as
CEO. If you have any questions regarding the changes in your compensation and
benefits, please contact Marcia Avedon or Jeff Blair.

 

Best Regards, /s/ Herbert L. Henkel Herbert L. Henkel Chairman of the Board

 

cc: Marcia Avedon

Jeff Blair

Offer Accepted By:

 

      /s/ Michael W. Lamach

   

      02/03/10

Michael W. Lamach     Date

 

3